


Exhibit 10.02
 
 





GSI Commerce, Inc.
2010 Equity Incentive Plan
Amended and Restated Performance Award Agreement
 
 
PARTICIPANT:
Christopher Saridakis
 
 
GRANT DATE:
June 16, 2011
 
 
MAXIMUM PERFORMANCE AWARD:
$30 million
 
 
PERFORMANCE PERIODS:
Four consecutive annual Performance Periods, beginning with the 2012 calendar
year and ending with the 2015 calendar year
 
 
THIS AGREEMENT, effective as of the Grant Date set forth above, and amended and
restated on March 28, 2012, is between GSI Commerce, Inc., a Delaware
corporation (the “Company”, “we”, “our” or “us”), and the Participant named
above (“you” or “yours”), pursuant to the provisions of the Company's 2010
Equity Incentive Plan (the “Plan”) with respect to the award (the “Award”)
specified above. Capitalized terms used and not defined in this Amended and
Restated Performance Award Agreement (this “Agreement”) shall have the meanings
given to them in the Plan.
 
 
By accepting this Agreement, you irrevocably agree, on your own behalf and on
behalf of your heirs and any other person claiming rights under this Agreement,
to all of the terms and conditions of the Award as set forth in or pursuant to
this Agreement and the Plan (as such may be amended from time to time).
You and the Company agree that the Award is being granted in full satisfaction
of the Company's obligations to you pursuant to Section 3.5 of the Employment
Agreement between you and the Company, dated March 23, 2010 (the “Employment
Agreement”); provided that the performance period and performance conditions are
modified herein to reflect the acquisition of the Company by eBay Inc., a
Delaware corporation (“eBay”), pursuant to the merger of Gibralter Acquisition
Corp, a Delaware corporation and a wholly owned subsidiary of eBay (“Merger
Sub”), with and into the Company (the “Merger”), pursuant to the terms of the
Agreement and Plan of Merger among eBay, Merger Sub and the Company, dated as of
March 27, 2011 (the “Merger Agreement”).   
You and the Company agree as follows:
 
 
1
Application of Plan; Administration
 
This Agreement and your rights under this Agreement are subject to all the terms
and conditions of the Plan, as it may be amended from time to time, as well as
to such rules and regulations as the Compensation Committee of the Board of
Directors of the Company (the “Board”) may adopt. It is expressly understood
that the Compensation Committee of the Board is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you to the extent permitted by the Plan.
 
 
 
 







--------------------------------------------------------------------------------




2
Performance Goal and Award Amount
 
The Award shall be earned over four separate annual Performance Periods (each a
“Performance Period”), beginning with the 2012 calendar year and ending with the
2015 calendar year. The amount of the Award (the “Award Amount”) payable to you
hereunder with respect to each Performance Period shall be equal to $7,500,000
multiplied by the total number of NGOI Thresholds, defined below, that are
attained by the Business Unit, defined below, during such Performance Period. An
NGOI Threshold is attained if the NGOI of the Business Unit during a Performance
Period equals or exceeds any of the following amounts (the “NGOI Thresholds”):
 
 
 
 
 
 
 
$230,000,000;
 
 
 
 
 
 
 
$290,000,000;
 
 
 
 
 
 
 
$330,000,000; and
 
 
 
 
 
 
 
$370,000,000
 
 
 
 
 
 
 
For purposes of this Agreement:

“Business Unit” shall mean the business unit of eBay that includes the business
conducted by the Company and its majority-owned subsidiaries as of the date the
Compensation Committee of the Board approves this Amended and Restated
Performance Award Agreement.

“NGOI” shall mean eBay's non-GAAP Business Unit Operating Income calculated in
accordance with eBay Inc.'s internal management reporting conventions, adjusted
(i) to exclude the deferred acquisition payments recorded as compensation
expense related to the acquisition of Fetchback, Inc., and (ii) to include
reasonable estimates of annual expenses for long-term incentive compensation
granted to you and other employees of the Business Unit, to the extent not
otherwise included.
 
 
 
Whether an NGOI Threshold is attained during a Performance Period shall be
determined as of the last day of such Performance Period and shall be based on
the NGOI for such Performance Period as certified by the Compensation Committee
of the Board. More than one NGOI Threshold may be attained in any one
Performance Period; provided that the attainment of an NGOI Threshold in any
Performance Period shall not be considered to have been attained again in any
subsequent Performance Period for purposes of determining the Award Amount in
such subsequent Performance Period. If an NGOI Threshold is attained, then the
corresponding portion of the Award Amount is considered earned, regardless of
the Business Unit's performance in a subsequent Performance Period, subject to
the vesting conditions described in Section 3 of this Agreement. The maximum
Award Amount under this Agreement with respect to all Performance Periods shall
be $30,000,000 (i.e., $7,500,000 multiplied by each of the four NGOI Thresholds
attained).







--------------------------------------------------------------------------------




 
 
 


The Compensation Committee of the Board may take reasonable action to adjust
either the NGOI Thresholds or the manner in which NGOI is determined with
respect to any current or future Performance Period to reflect one or more of
the following, if material: (i) items related to a change in accounting
principles or internal management reporting conventions; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company; (vii) items related to the disposal of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under GAAP; (ix) items attributable to any stock
dividend, stock split, combination or exchange of shares; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company's core, on-going Business Unit activities; (xiv) items relating to any
other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions; or (xv) items relating to any change in the
payment or allocation of general and administrative expenses or other
intercompany transactions among the business units of the Company and its
Affiliates. If such adjustment occurs later than 90 days after the commencement
of a Performance Period, such adjustment shall apply to such Performance Period
only to the extent that the adjustment is necessary to reflect objectively
determinable changes in the NGOI of the Business Unit, as reflected in the
financial statements of the Company, and shall be made in compliance with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
 
 
 
3


Award Vesting
 
No Award Amount will be payable to you hereunder unless the Award is vested. The
Award will vest in the following circumstances:
 
 
 
 
 
 
(a)
Employment Continues Through First Business Day After January 1, 2016.  The
Award will vest if you are continuously employed by the Company through the
first business day after January 1, 2016. All references in this Agreement to
employment by the Company shall include employment by any parent or subsidiary
of the Company.
 
 
 
 
 
 
(b)
Termination of Employment Due to Death. The Award will vest if your employment
terminates due to your death on or before the first business day after January
1, 2016. Upon such a termination of your employment, the Award Amount will be
based on the NGOI Thresholds attained through the last day of the Performance
Period ending on or prior to your termination of employment.







--------------------------------------------------------------------------------




 
 
(c)
Termination of Employment by the Company without Cause.  The Award will vest if
your employment is terminated by the Company without Cause on or before the
first business day after January 1, 2016. “Cause” will exist if the Board (or an
appropriate committee thereof) in good faith determines that (i) you are grossly
negligent or engaged in willful misconduct in the performance of your duties,
(ii) you are convicted of, or enter a plea of guilty or nolo contendere to, a
crime constituting a felony or any criminal offense involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof
other than an automobile offense, or (iii) you breach, in a material respect,
any written material agreement between you and the Company or violate, in a
material respect, the Company's Code of Business Conduct or any of the Company's
material policy statements. Notwithstanding the foregoing, Cause shall only
exist after (a) the Company delivers written notice to you of its intention to
terminate for Cause within thirty (30) days after the Company has actual
knowledge of the facts and circumstances upon which it seeks to rely as a basis
for its right to terminate for Cause, (b) such notice sets forth in reasonable
detail such facts and circumstances and (c) in the case of clauses (i) or (iii),
you have failed to correct the acts, omissions or events set forth in the
Company's notice, if such acts, omissions or events are reasonably capable of
being corrected, within thirty (30) days following delivery of the Company's
written notice of its intention to terminate for Cause. Upon a termination of
your employment by the Company without Cause, the Award Amount will be based on
the NGOI Thresholds attained through the last day of the Performance Period
ending on or prior to your termination of employment.
 
 
 
 
 
 
 
In the event that your employment with the Company terminates on or before the
first business day after January 1, 2016 for any reason other than your death or
a termination by the Company without Cause, the Award will not vest and no Award
Amount will be payable to you hereunder.
 
 
 
 
4
Settlement of Vested Performance Award
 
The Award will be settled after the completion of the applicable Performance
Periods and the satisfaction of the applicable vesting conditions set forth in
Section 3 by the payment of the Award Amount to you or, in the event of your
death, to your designated beneficiary. If you are continuously employed through
the first business day after January 1, 2016, such payment will be made in two
equal installments. The first installment shall be paid prior to March 15, 2016,
and the second installment payment shall be paid on the first anniversary of the
first installment, but in all events prior to March 15, 2017. If your employment
is terminated on or prior to the first business day after January 1, 2016 due to
your death or a termination by the Company without Cause, such payment shall be
made in one installment prior to March 15th of the year following your
termination of employment or death.
The Award may be settled by the delivery of (i) cash, (ii) shares of Common
Stock (“Shares”) or (iii) any combination thereof as determined in the sole
discretion of the Compensation Committee of the Board. To the extent all or a
portion of the Award is settled in Shares, the number of Shares delivered to you
shall be equal to the cash equivalent value of the portion of the Award that is
payable in Shares, divided by the average closing price of a Share as reported
on the NASDAQ Global Select Market for the period of 30 consecutive trading days
ending on (and including) the last trading day prior to the date the Award
becomes vested, and rounding down to the nearest whole number of Shares.
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the parties acknowledge (x) that time is of the essence with respect
to the issuance or delivery of any cash or Shares pursuant to this Agreement and
(y) that the Company will not be obligated to issue or deliver any cash or
Shares pursuant to this Agreement (i) until all conditions to this Agreement
have been satisfied or removed, (ii) if the outstanding Common Stock is at the
time listed on any stock exchange or included for quotation on an inter-dealer
system, until the Shares have been listed or included or authorized to be listed
or included on such exchange or system upon official notice of issuance, (iii)
until the issuance or delivery of the Shares would not cause the Company to
issue or sell more shares of Common Stock than the Company is then legally
entitled to issue or sell, and (iv) until all other legal matters in connection
with the issuance and delivery of such Shares have been approved by internal
legal counsel to the Company.
You hereby authorize any brokerage service provider acceptable to the Company to
open a securities account for you to be used for the settlement of the Award
settled in Shares. The date on which Shares are issued may include a delay in
order to provide the Company such time as it determines appropriate to address
tax withholding and other administrative matters.
5
Rights as Stockholder
 
Except as otherwise provided in this Agreement, you will not be entitled to any
privileges of ownership of the Shares underlying the Award, if any, including
voting, receipt of dividends or any other rights as a stockholder of the
Company, unless and until Shares are actually delivered to you under this
Agreement.
 
 
 
 
6
Transferability
 
Except as provided in Section 9(k) hereof, your right to receive payment under
this Agreement is not transferable, whether voluntarily or involuntarily, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. Any voluntary or involuntary assignment, pledge, transfer, or
other disposition of, or any attachment, execution, garnishment, or lien issued
against or placed upon your right to receive payments under this Agreement, in
violation of the terms of this Agreement shall be void. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of cash or Shares
pursuant to this Agreement.
 
 
 
 
7
Taxes
(a)
General. You are ultimately liable and responsible for all taxes owed by you in
connection with the Award. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the Award, and the subsequent sale of any of
the Shares underlying the Award. The Company does not commit and is under no
obligation to structure this Agreement to reduce or eliminate your tax
liability.
 
 
 
 
 
 
(b)
Withholding. On or before the date upon which the Award is settled and any other
date upon which tax withholding obligations of the Company may arise, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from, at the Company's election, Shares, payroll and any other amounts payable
to you and you otherwise agree to make adequate provision for, as determined by
the Company, any sums required to satisfy the Federal, state, local and foreign
tax withholding obligations of the Company or an Affiliate, if any, which arise
in connection with any of the above events or otherwise. Unless the tax
withholding obligations of the Company or any Affiliate are satisfied, the
Company will have no obligation to make any payments under this Agreement.
 
 
 
 







--------------------------------------------------------------------------------




8
Clawback
 
In the event that the Board (or an appropriate committee thereof) determines in
good faith that the earlier determination of the NGOI of the Business Unit was
based on materially incorrect data, and that in fact such NGOI had not been
achieved or had been achieved to a lesser extent than originally determined and
any amount paid (or portion thereof) under this Agreement would not have been
paid, given the correct data, then in each such instance, you shall, at the
request of the Board (or appropriate committee thereof), return or forfeit, as
applicable, all or a portion (but no more than one-hundred percent (100%) of
such payment to you based on such incorrect data. The amount to be recovered
from you shall be the amount determined by the Board or appropriate committee
thereof, by which the payment to you exceeded the amount that would have been
paid to you based on the correct data. However, if you have disposed of Shares
issued to you in connection with this Agreement, the cash equivalent value of
such Shares on the date the Company calculated the number shares owed shall be
paid by you to the Company upon notice from the Company as provided by the Board
(or appropriate committee thereof). The right of the Company and/or Board with
respect to this right of return and/or recapture from the Participant set out
above in this paragraph shall be limited to twelve (12) months from the payment
of the Award Amount.
 
 
 
 
 
 
 
In the event that the Board (or appropriate committee thereof) determines that
you have, prior to payment of the Award Amount, committed an act or omission
that would have constituted Cause, the Board (or appropriate committee thereof),
whether or not you were terminated because of such act or omission, may require
you to return or forfeit, as applicable, any amount paid to you under this
Agreement. If you have disposed of Shares issued to you in connection with this
Agreement, the cash equivalent value of such Shares on the date the Company
calculated the number shares owed shall be paid by you to the Company upon
notice from the Company as provided by the Board (or appropriate committee
thereof). The right of the Company and/or Board with respect to this right of
return and/or recapture from the Participant set out above in this paragraph
shall be limited to twelve (12) months from the payment of the Award Amount.
 
 
 
 
9
Miscellaneous
(a)
YOU ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, DIRECTOR, OR
CONSULTANT OF THE COMPANY FOR THE VESTING PERIOD, FOR THE PERFORMANCE PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR RIGHT OR THE
COMPANY'S RIGHT TO TERMINATE YOUR RELATIONSHIP (I) AS AN EMPLOYEE AT ANY TIME,
FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE; (II) AS A CONSULTANT
PURSUANT TO THE TERMS OF THIS AGREEMENT WITH THE COMPANY OR AN AFFILIATE; OR
(III) AS A DIRECTOR PURSUANT TO THE BYLAWS OF THE COMPANY AND ANY APPLICABLE
PROVISIONS OF THE CORPORATE LAW OF THE STATE OR OTHER JURISDICTION IN WHICH THE
COMPANY IS DOMICILED, AS THE CASE MAY BE.
 
 
 
 
 
 
(b)
The Award is unfunded and as a holder of the Award you will be considered an
unsecured creditor of the Company with respect to the Company's obligation, if
any, to pay cash or issue Shares pursuant to this Agreement. Upon issuance of
Shares, if applicable, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
 
 
 
 







--------------------------------------------------------------------------------




 
 
(c)
This Agreement will be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchanges as may be
required. The Company may impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any resales by you or
other subsequent transfers by you of any Shares issued as a result of or under
this Agreement, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the Award and (iii) restrictions as to the use of a specified brokerage
firm or other agent for such resales or other transfers. Any sale of Shares
issued pursuant to this Agreement must also comply with other applicable laws
and regulations governing the sale of such Shares.
 
 
 
 
 
 
(d)
The payments provided under this Agreement are intended to be exempt from
Section 409A of the Code as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment. In the event the terms of this Agreement would subject you to
taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Company and you shall cooperate diligently to amend the terms of this Agreement
to avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. To the extent any amount under
this Agreement is payable by reference to your termination of employment, such
term shall be deemed to refer to your “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if you are a “specified employee,” as defined in Section 409A of the
Code, as of the date of your separation from service, then to the extent the
Company determines that, notwithstanding the intent of the Company, an amount
payable to you (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon your separation from service and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of your separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service and (b) the date of your
death.
 
 
 
 
 
 
(e)
The interpretation, performance and enforcement of this Agreement will be
governed by the law of the state of Delaware without regard to such state's
conflicts of laws rules.
 
 
 
 
 
 
(f)
Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan and any controversy that may
arise under the Plan or this Agreement shall be determined by the Compensation
Committee of the Board (including any person(s) to whom the Board has delegated
its authority) in its sole and absolute discretion. Such decision by the
Compensation Committee shall be final and binding.
 
 
 
 
 
 
(g)
This Agreement and the Plan represent the entire agreement between the parties
with respect to the Award, and supersede and preempt any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter of the Award, including
without limitation Section 3.5 and Exhibit B of the Employment Agreement. In the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail.
 
 
 
 







--------------------------------------------------------------------------------




 
 
(h)
If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of such Section to the fullest extent possible while remaining lawful and
valid.
 
 
 
 
 
 
(i)
Either party's failure to enforce any provision of this Agreement shall not in
any way be construed as a waiver of any such provision, nor prevent that party
from thereafter enforcing any other provision of this Agreement. The rights
granted both parties hereunder are cumulative and shall not constitute a waiver
of either party's right to assert any other legal remedy available to it.
 
 
 
 
 
 
(j)
This Agreement may be amended only by a writing executed by you and the Company
which specifically states that it is amending this Agreement. Notwithstanding
the foregoing and subject to Section 13(e) of the Plan, this Agreement may be
amended solely by the Board (or an appropriate committee thereof) by a writing
which specifically states that it is amending this Agreement, so long as a copy
of such amendment is delivered to you. Without limiting the foregoing, the Board
(or an appropriate committee thereof) reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decision, provided that any such change will be applicable only to rights
relating to that portion of the Award which is then subject to restrictions as
provided herein.
 
 
 
 
 
 
(k)
The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company's successors and assigns. Without limiting the
foregoing, the Award and the Performance Award Agreement dated June 16, 2011 was
assumed by eBay upon the consummation of the Merger, following which all
references herein to the Board and the Compensation Committee mean the Board of
Directors and Compensation Committee, respectively, of eBay, and all references
to Shares or Common Stock mean shares of common stock of eBay; provided that
NGOI continues to be determined solely with respect to the Business Unit. You
may not assign, transfer or pledge the Award or any right or interest therein or
thereunder to anyone other than by will or the laws of descent and distribution
except with the prior written consent of the Company. Upon ten (10) days written
notice to you with the opportunity to cure, the Company may cancel your rights
hereunder if you attempt to assign or transfer them in a manner inconsistent
with this Agreement.
 
 
 
 
 
 
(l)
All notices with respect to this Agreement shall be in writing and shall be hand
delivered or sent by first class mail or reputable overnight delivery service,
expenses prepaid. Notice may also be given by electronic mail or facsimile and
shall be effective on the date transmitted if confirmed within 24 hours
thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board (or an appropriate committee
thereof) shall be delivered or sent to eBay's headquarters, 2065 Hamilton Ave.,
San Jose, CA 95125, to the attention of its General Counsel. Notices to you
shall be sufficient if delivered or sent to your address as it appears in the
regular records of the Company or its transfer agent.
 
 
 
 
 
 
(m)
The headings of the Sections in this Agreement are inserted for convenience only
and will not be deemed to constitute a part of this Agreement or to affect the
meaning of this Agreement.
 
 
 
 







--------------------------------------------------------------------------------




 
 
(n)
You agree upon request to execute any further documents or instruments necessary
or desirable in the reasonable determination of the Company to effect the terms
of this Agreement.
 
 
 
 
 
 
(o)
You agree to reasonably assist and cooperate with the Company and its affiliates
and/or their agents, officers, directors and employees in connection with any
disputes, litigation or investigations of any nature brought by, against, or
otherwise involving the Company or its affiliates during the period of your
employment by the Company and thereafter. The Company agrees it will reimburse
expenses incurred by you and pay compensation to you for the two aforementioned
periods in the manner as follows: (x) the Company will reimburse you for
reasonable out of pocket expenses incurred in connection therewith, in
accordance with Company policy during the period in which you are employed by
the Company and (y) the Company also agrees it will reimburse you for reasonable
out of pocket expenses submitted to the Company and reasonable compensation, as
mutually agreed between you and the Company and such agreement by the Company
shall not be unreasonably withheld, delayed or conditioned, in connection with
the required activities outlined above in this section during the period after
termination of your employment with the Company. Notwithstanding anything to the
contrary contained herein or in the Company policy, as applicable, (i) any and
all compensation payable to you in accordance with this paragraph shall be paid
by the Company to you by no later than March 15 following the calendar year in
which you rendered services giving rise to the compensation; and (ii) any and
all expense incurred by you that are eligible for reimbursement in accordance
with this paragraph shall be paid by the Company to you by no later than March
15 following the calendar year in which you incurred the expense, provided that
you submit proof to the Company of the expense incurred in accordance with the
submittal procedures contained in the Company's expense reimbursement policy.
 
 
 
 
 
 
 
Remainder of page intentionally left blank
 
 
 
 









--------------------------------------------------------------------------------




The Award is hereby amended and restated as set forth herein, and by your
signature below you acknowledge your agreement to the terms of this Amended and
Restated Performance Award Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
EBAY INC.
 
 
 
 
 
/s/ Robert H. Swan
3/29/2012
 
By
 
Date
 
 
 
 
Robert H. Swan
 
 
Name
 
 
 
 
 
CFO
 
 
Title
 
 
 
 
 



Acknowledged and Accepted by:
/s/ Christopher Saridakis
3/31/2012
 
Christopher Saridakis
 
Date
 
 
 
 











